Citation Nr: 9911732	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  98-16 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for left shoulder 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1968 to 
July 1970.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Chicago, Illinois.  The 
veteran presented testimony from that RO at a video 
conference hearing held before the undersigned, seated in 
Washington, DC, in January 1999.


FINDINGS OF FACT

1.  A Board decision of July 1976 denied the veteran's claim 
for service connection for left shoulder disability.

2.  The evidence added to the record since the July 1976 
Board decision is duplicative or cumulative of evidence 
previously of record or is not, either by itself or in 
connection with evidence previously assembled, so significant 
that it must be considered in order to fairly decide the 
merits of the claim.


CONCLUSION OF LAW

New and material evidence has not been received to reopen the 
veteran's claim for service connection for left shoulder 
disability.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (1998).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board initially notes that the decision in Hodge v. West, 
155 F.3d 1356 (1998), essentially held that the definition of 
"new and material" evidence provided by 38 C.F.R. 
§ 3.156(a) is for application rather than the definition of 
"new and material" evidence enunciated by the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals before March 1, 1999, 
hereinafter Court) in Colvin v. Derwinski, 1 Vet. App. 171 
(1991) (there must be a reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome).  The Board 
notes, however, that the September 1998 Statement of the Case 
provided the veteran with the appropriate laws and 
regulations pertaining to his claim, including citation to 
38 C.F.R. § 3.156.  The Board therefore concludes that a 
remand of the veteran's case is not warranted.

Service connection for left shoulder disability was denied in 
a Board decision dated in July 1976.  Generally, a claim 
which has been denied in a Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. § 7104(b) (West 1991).  
The exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  New 
evidence will be presumed credible solely for the purpose of 
determining whether the claim has been reopened.  Justus v. 
Principi, 3 Vet. App. 510, at 513 (1992).

The evidence previously of record included service medical 
records which disclose that the veteran, at his induction 
physical, complained of pain from a recent left shoulder 
sprain; physical examination of the shoulder was negative.  
The records show that the veteran thereafter reported to his 
treating physicians that he had injured his left scapular 
area twice before entering service, and that he continued to 
complain of left shoulder pain on numerous occasions 
throughout the remainder of 1968.  Physical examination, 
including neurological evaluation, of the left shoulder was 
largely negative, although the veteran was nevertheless 
diagnosed with superior angle syndrome and probable bursitis 
of the superior angle of the scapula.  The records show that 
the veteran received therapy for his shoulder, but was 
consistently considered fit for duty without any limitations.  
X-ray studies of the left shoulder were consistently 
negative.  At his examination for discharge the veteran 
reported left shoulder pain, purportedly from a new injury 
incurred during basic training; physical examination was 
negative.

Also of record were several statements by the veteran, his 
former spouse and his sister, each dated in January 1976.  
Read together, the statements essentially indicate that the 
veteran exhibited left shoulder complaints prior to service, 
that he reinjured his shoulder in service, and that he 
reinjured his shoulder at work in 1974 and thereafter 
continued to exhibit difficulty with the joint.

The evidence of record lastly included the report of a March 
1976 VA examination, at which time the veteran reported that 
he had first injured his left shoulder while playing football 
prior to service, that he thereafter reinjured it again prior 
to service, and that he injured the shoulder during basic 
training.  He indicated that he again reinjured his left 
shoulder after service, and his complaints included left 
shoulder pain and spasms.  Physical examination and X-ray 
studies of the joint were completely normal.  The veteran was 
diagnosed with history of traumatic injury of the left 
shoulder with no objective evidence of disabling residuals.  

Evidence added to the record includes the report of an 
October 1996 VA examination and a September 1997 report by 
Ulrick Pardo, M.D.  The evidence added to the record also 
includes several statements by the veteran as well as the 
transcripts of a March 1998 hearing before a hearing officer 
at the RO and of the January 1999 hearing before the 
undersigned.

At his October 1996 examination the veteran reported 
sustaining left shoulder trauma prior to service and reinjury 
of the same shoulder during service and after service.  
Physical examination of the left shoulder was normal, as were 
X-ray studies of the joint, and the veteran was diagnosed 
with left shoulder injury with subjective symptoms of pain on 
movement.  The examiner did not further address the etiology 
of the veteran's complaints.  As the examination report does 
not show that objective evidence of left shoulder disability 
was found or suggest that any chronic left shoulder 
disability originated or increased in severity during 
service, the Board concludes that it is not, either alone or 
in connection with evidence previously assembled, so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

Dr. Pardo's report indicates that he first examined the 
veteran in February 1997, at which time the veteran 
complained of upper back pain radiating to his left shoulder.  
The veteran indicated that he first developed problems with 
his shoulder in 1967, and that he continued to exhibit left 
shoulder problems in service and thereafter.  Physical 
examination of the shoulder was normal, as were X-ray 
studies, and Dr. Pardo diagnosed the veteran with old chronic 
sprain of the left shoulder with nerve impingement.  Dr. 
Pardo notably did not address whether the sprain originated 
or increased in severity during service; therefore, Dr. 
Pardo's report is not, either alone or in connection with 
evidence previously assembled, so significant that it must be 
considered in order to fairly decide the merits of the claim.

In his several statements on file, as well as at his March 
1998 and January 1999 hearings, the veteran essentially 
reiterated prior statements on file to the effect that at 
induction he was receiving treatment for a symptomatic left 
shoulder injury purportedly involving the long thoracic 
nerve, and that his activities during basic training 
aggravated his condition.  He testified that he experienced 
no further injury to his shoulder in service after basic 
training, and that his shoulder disability eventually 
resolved to the level of impairment present prior to his 
induction.  He argued that his shoulder nevertheless may have 
healed if he had not been inducted.  

The veteran also argued that his claim should be reopened 
because, in his view, the July 1976 Board decision ignored 
lay statements on file, and because cases decided by the 
Court since that time purportedly now hold that such 
statements must be considered and can establish the existence 
of medical conditions.  He also contended that his claim 
should be reopened because whereas VA previously required 
evidence of continuity of treatment in order to establish 
service connection, cases decided by the Court now require 
only continuity of symptomatology.  The veteran lastly argued 
that VA failed to apply evidentiary regulations pertaining to 
the presumption of aggravation in July 1976, and that this 
failure constitutes new and material evidence under current 
law.  While the veteran's statements and testimony are 
arguably new, they are not material.  Although the veteran, 
as a layperson, is competent to testify as to his symptoms 
manifested during and after service, he is not competent to 
relate those symptoms to any currently present condition.  
See Savage v. Gober, 10 Vet. App. 488 (1997).  As lay persons 
are not competent to offer medical opinions, the assertions 
of the veteran concerning medical causation cannot constitute 
competent medical evidence with which to reopen a claim.  See 
Moray v. Brown, 5 Vet. App. 211, 214 (1993).  

With respect to the veteran's contentions concerning the 
effect of recent Court decisions on the evaluation of lay 
statements, the Board is unaware of any law or regulation 
extant in 1976 or thereafter which prohibited consideration 
of lay evidence, or which required evidence of continuity of 
treatment to establish service connection.  Moreover, the 
July 1976 Board decision itself explicitly considered lay 
statements submitted by the veteran, his former spouse and 
his sister, but concluded, given the general nature of the 
statements involved, that they were not sufficient in 
clinical detail to document an increase in pathology in 
service.  In essence, the veteran's argument turns on mere 
disagreement with the weight afforded the evidence in July 
1976, and the veteran has not otherwise identified any 
intervening change in law or regulation creating a new basis 
of entitlement to service connection for left shoulder 
disability; the Board therefore concludes that the veteran's 
contentions lack merit.  See Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998).  Moreover, with respect to the veteran's 
contention that VA's purported failure to apply evidentiary 
regulations in July 1976 constitutes new and material 
evidence, the Board points out that the Federal Circuit has 
held that the failure to apply a statutory or regulatory 
burden-shifting presumption does not constitute "new and 
material evidence" for the purpose of reopening a claim.  
Id. at 1440; see Smith v. West, No. 95-638, __ Vet. App. __ 
(1999).  Accordingly, the Board concludes that the veteran's 
statements and testimony are not, either alone or in 
connection with evidence previously assembled, so significant 
that they must be considered in order to fairly decide the 
merits of the claim.

As a whole, the evidence received in the veteran's claims 
file subsequent to the July 1976 Board decision does not tend 
to show that the veteran's current left shoulder disability 
originated or increased in severity during or as a 
consequence of service.  Thus, in the Board's judgment, this 
evidence, when considered either by itself or in connection 
with the evidence previously assembled, is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  Accordingly, the Board concludes that 
the evidence submitted subsequent to the July 1976 Board 
decision is not new and material and the claim is not 
reopened.

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen his claim for service connection for 
left shoulder disability.  Graves v. Brown, 8 Vet. App. 522, 
524 (1996).









ORDER

New and material evidence not having been submitted, 
reopening of the claim for service connection for left 
shoulder disability is denied.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

 

